 


110 HR 796 IH: To authorize and request the President to award the Medal of Honor to Richard D. Winters, of Hershey, Pennsylvania, for acts of valor on June 6, 1944, in Normandy, France, while an officer in the 101st Airborne Division.
U.S. House of Representatives
2007-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
V 
110th CONGRESS 1st Session 
H. R. 796 
IN THE HOUSE OF REPRESENTATIVES 
 
January 31, 2007 
Mr. Holden introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To authorize and request the President to award the Medal of Honor to Richard D. Winters, of Hershey, Pennsylvania, for acts of valor on June 6, 1944, in Normandy, France, while an officer in the 101st Airborne Division. 
 
 
1.Authorization and request for award of Medal of Honor to Richard D. Winters for acts of valor on June 6, 1944 
(a)AuthorizationThe President is authorized and requested to award the Medal of Honor under section 3741 of title 10, United States Code, to Richard D. Winters, of Hershey, Pennsylvania, for the acts of valor described in subsection (b).  
(b)Action DescribedThe acts of valor referred to in subsection (a) are the actions of Richard D. Winters, being conspicuous acts of gallantry and intrepidity at the risk of his life and beyond the call of duty, on D–Day, June 6, 1944, in Normandy, France, while executive officer and acting commanding officer of Company E, 506th Parachute Infantry Regiment, 101st Airborne Division, in leading an assault to neutralize four enemy 105-millimeter cannon firing on Utah Beach. 
(c)Waiver of Time LimitationsThe award under subsection (a) may be made without regard to the time limitations specified in section 3744(b) of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Army. 
 
